Per Curiam.

The complaint for writ of mandamus filed in this court is based on the same facts, seeks the same relief, is otherwise virtually identical to the earlier complaint filed in the Court of Appeals, and involves the same parties, except that only one of the three relators who brought the action in the Court of Appeals brings the present action. The issues were fully argued and briefed before the Court of Appeals. That court’s dismissal of relators’ complaint went to the substance of the controversy. Its dismissal of the complaint and denial of the writ, without any qualifying language in its order, constitutes an adjudication on the merits. See Civ. R. 41 (B) (2).
Accordingly, respondents’ motion for summary judgment is sustained, and the cause is dismissed.

Cause dismissed.

O’Neill, C. J., Hebbeet, CokrigaN, StebN, Celebbezze, W. BbowN and P. Beown, JJ., concur.